Title: From John Adams to Charles Lee, 10 October 1798
From: Adams, John
To: Lee, Charles



Dear Sir
Quincy Oct 10th 1798.

The session of congress approaches faster than I can prepare for it in the afflicted State of my family & tottering state of my frame. I request you to consider, whether congress can meet in Philadelphia with safety to their persons, & also to write me your sentiments of the particulars, which ought to be inserted in the speech. I shall be obliged by the long continued sickness of Mrs Adams & her consequent weakness to remain here to remain till the last moment, & sett out only soon enough to meet congress on the first month in December, which will make it desirable to me to receive your sentiments, as early as possible, that I may make some arrangements in season.
I have the honor to be Sir your / most obedient & humble servant.

John Adams